Exhibit 10.26 EXECUTIVE AGREEMENT THIS AGREEMENT is made as of this 1st day of February, 2008, among NATIONAL PENN BANCSHARES, INC., a Pennsylvania business corporation having its principal place of business in Boyertown, Pennsylvania ("NPB"), NATIONAL PENN BANK, a national banking association having its principal place of business in Boyertown, Pennsylvania ("Bank"), and David Kennedy, an individual residing at 1572 Merryweather Drive, Bethlehem, Pennsylvania ("Executive"). W I T N E S S E T H : WHEREAS, Executive is employed by NPB and Bank as Executive Vice Presidentwith responsibility for Bank’s Northern Region; and WHEREAS, the Boards of Directors of NPB and Bank deem it advisable to provide Executive with certain additional benefits in the event of certain changes in control of NPB or Bank so that Executive will continue to attend to the business of NPB and Bank without distraction in the face of the potentially disturbing circumstances arising therefrom. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and promises set forth herein, and each intending to be legally bound, NPB, Bank and Executive agree as follows: 1.
